Paul A. Turcke, ISB No. 4759
MSBT LAW, CHARTERED
7699 West Riverside Drive
Boise, ID 83714
Tel: 208-331-1800
Fax: 208-331-1202
pat@msbtlaw.com

Attorney for Defendant-Intervenor Applicant

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS,
 WESTERN WATERSHEDS PROJECT,
 and WILDERNESS WATCH,

            Plaintiffs,

 v.
                                                   Case No. 19-cv-00203-CWD
 U.S. FOREST SERVICE and
 U.S. FISH AND WILDLIFE SERVICE,

            Defendants,                             MOTION TO INTERVENE

 SAFARI CLUB INTERNATIONAL,

            Defendant-Intervenor
            Applicant.


        MOTION TO INTERVENE OF SAFARI CLUB INTERNATIONAL

       Safari Club International (“Safari Club”), by and through counsel, moves this

Court for leave to participate in this case as a defendant-intervenor as of right.

Should this Court determine that it cannot grant Safari Club intervention as of right,

Safari Club seeks permissive intervenor status. Finally, if this Court finds that Safari
Club may not participate as an intervenor, Safari Club seeks to participate as an amicus in

all phases of this litigation.

       Safari Club is an international organization that represents sportsmen and

sportswomen, some of whom hunt black bears using bait on National Forest lands in

Idaho and Wyoming. Safari Club seeks to intervene to protect its own interests and the

interests of its members in hunting black bears using bait and in the sustainable use

conservation of black bears and other wildlife in Idaho and Wyoming.

       The District of Idaho does not formally require conferral, but counsel for Safari

Club contacted the parties to the case to determine their positions on this motion.

Counsel for Plaintiffs informed Safari Club that “Plaintiffs oppose at least until they have

the opportunity to read the motion, supporting memorandum, and proposed answer to the

amended complaint.” Counsel for Federal Defendants has informed Safari Club that “the

government reserves its position on SCI’s intervention until it has had an opportunity to

review the motion and related filings.”

       Together with this motion, Safari Club files a Memorandum in Support; a

[Proposed] Answer to Plaintiffs’ Amended Complaint; and Declarations of Rew

Goodenow, Travis Bullock, John Malison, and Brent McFarland.

       DATED this 23rd day of August, 2019.

                                   Respectfully Submitted,

                                          /s/ Paul A. Turcke
                                   Paul A. Turcke, ISB No. 4759
                                   MSBT LAW, CHARTERED
                                   7699 West Riverside Drive
                                   Boise, ID 83714


                                             2
                                   Tel: 208-331-1800
                                   pat@msbtlaw.com

                                   Attorney for Defendant-Intervenor Applicant

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of August, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                          /s/ Paul A. Turcke
                                          Paul A. Turcke, ISB #4759
                                          MSBT Law, Chartered
                                          7699 West Riverside Drive
                                          Boise, Idaho 83714
                                          Telephone: 208-331-1800
                                          Facsimile: 208-331-1202
                                          pat@msbtlaw.com




                                             3
